Case 2:20-cv-00355-JDC-KK Document 23 Filed 05/05/20 Page 1 of 2 PageID #: 392



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


 NASSAU MARITIME HOLDINGS                 *            CASE NO. 2:20-cv-00355
 DESIGNATED ACTIVITY COMPANY              *
                                          *
 VERSUS                                   *            JUDGE JAMES D. CAIN, JR.
                                          *
 M/V PACIFIC SKY, her engines, tackle,    *            MAGISTRATE JUDGE KAY
 appurtenances, etc., in rem, and         *
 PACIFIC SKY NAVIGATION LTD,              *
 in personam                              *
                                          *
 ******************************************

                    CORPORATE DISCLOSURE STATEMENT
                     OF PACIFIC SKY NAVIGATION LTD.

      Pursuant to Federal Rules of Civil Procedure Rule 7.1, Pacific Sky Navigation

Ltd. (“Pacific Sky”), solely as owner and claimant of the M/T PACIFIC SKY, with a full

reservation of all rights and defenses pursuant to Supplemental Rule E(8) of the Federal

Rules of Civil Procedure, discloses that Pacific Sky has no parent corporation or any

publicly held corporation owning 10% or more of its stock.




                                            1
Case 2:20-cv-00355-JDC-KK Document 23 Filed 05/05/20 Page 2 of 2 PageID #: 393



                                             Respectfully Submitted,

                                             MURPHY, ROGERS, SLOSS,
                                              GAMBEL & TOMPKINS

                                             /s/ Peter B. Sloss
                                             Peter B. Sloss (#17142)
                                             psloss@mrsnola.com
                                             Donald R. Wing (#29486)
                                             dwing@mrsnola.com
                                             701 Poydras St., Suite 400
                                             New Orleans, LA 70139
                                             Phone: 504.523.0400
                                             Fax: 504.523.5574
                                             Attorneys for Pacific Sky Navigation Ltd.



                                CERTIFICATE OF SERVICE

           I hereby certify that a copy of the above and foregoing document has been forwarded

to all counsel of record by electronic filing this 5 May 2020.

                                             /s/ Peter B. Sloss
                                             ___________________________________

950/5915

                                                                                         4839-7896-0571, v. 1




                                                2
